Exhibit 10.2

Execution Version

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
September 28, 2017, is by and among ASTRONOVA, INC., a Rhode Island corporation
(the “U.S. Borrower”), ANI APS, a Danish private limited liability company
(“Danish Borrower” and together with the U.S. Borrower, the “Borrowers” and each
a “Borrower”), and TROJAN LABEL APS, a Danish private limited liability company
(“Foreign Guarantor”), and BANK OF AMERICA, N.A., as Lender (the “Lender”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement.

W I T N E S S E T H

WHEREAS, the Borrowers, certain Subsidiaries of the Borrowers (the “Guarantors”)
and the Lender are parties to that certain Credit Agreement dated as of
February 28, 2017 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”);

WHEREAS, the U.S. Borrower has requested that Bank of America, N.A., as the sole
Lender as of the date hereof, amend certain provisions of the Credit Agreement
in connection with the U.S. Borrower’s desire to consummate the Honeywell
License Acquisition (as hereinafter defined), and the other Loan Parties are in
agreement with this Amendment; and

WHEREAS, the Lender is willing to make such amendments to the Credit Agreement
in accordance with and subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

1.1 New Definitions. The following definitions are hereby added to Section 1.01
of the Credit Agreement in the appropriate alphabetical order:

“Honeywell” means Honeywell International Inc.

“Honeywell License Acquisition” means (a) that certain acquisition by the U.S.
Borrower of certain assets relating to the flight deck printer business of
Honeywell, and (b) that certain exclusive license of intellectual property
related thereto granted to the U.S. Borrower by Honeywell, pursuant to and in
accordance with the Honeywell License Acquisition Agreement and the Honeywell
Transition Services Agreement.

“Honeywell License Acquisition Agreement” means that certain Asset Purchase and
License Agreement dated as of September 28, 2017, providing for the Honeywell
License Acquisition.

“Honeywell Transition Services Agreement” means that certain Transition Services
Agreement dated as of September 28, 2017, pursuant to which, among other things,
Honeywell shall provide certain services to the U.S. Borrower in connection with
the Honeywell License Acquisition.



--------------------------------------------------------------------------------

1.2 Amendment to Definition of Revolving Commitment. The definition of the term
“Revolving Commitment” set forth in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

“Revolving Commitment” means the Lender’s obligation to (a) make Revolving Loans
to the U.S. Borrower pursuant to Section 2.01(b) and (b) issue Letters of Credit
for the account of the U.S. Borrower pursuant to Section 2.03. The Revolving
Commitment for the period from the Closing Date through September 27, 2017 shall
be $10,000,000, the Revolving Commitment shall temporarily increase for the
period from September 28, 2017 through December 27, 2017 to $15,000,000, and the
Revolving Commitment shall reduce to $10,000,000 on December 28, 2017, in each
case during the Availability Period.

1.3 Amendment to Definition of Permitted Acquisition. Subsection (h) of the
definition of the term “Permitted Acquisition” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated to read as follows, with the
rest of such defined term remaining otherwise unmodified:

“(h) the Cost of Acquisition paid by the Loan Parties and their Subsidiaries
(i) in connection with any single Acquisition shall not exceed $10,000,000 and
(ii) all Acquisitions made during the term of this Agreement shall not exceed
$20,000,000 (excluding, for purposes of clauses (i) and (ii), the Honeywell
License Acquisition and the Cost of Acquisition thereof).”

1.4 Amendment to Section 2.05(b)(vi). Section 2.05(b)(vi) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

If for any reason the Total Revolving Outstandings at any time exceed the
Revolving Facility at such time (including without limitation by reason of the
decrease of the Revolving Commitment on December 28, 2017 after the temporary
increase of the Revolving Commitment pursuant to the definition thereof), the
U.S. Borrower shall immediately prepay Revolving Loans (together with all
accrued but unpaid interest thereon) and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
the U.S. Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(b)(vi), unless, after the prepayment
of the Revolving Loans, the total Revolving Outstandings exceed the Revolving
Facility at such time.

ARTICLE II

CONDITIONS TO EFFECTIVENESS

2.1 Closing Conditions. This Amendment shall be deemed effective as of
September 28, 2017 (the “Amendment Effective Date”) upon satisfaction of the
following conditions (in form and substance reasonably acceptable to the Lender)
on or prior to September 28, 2017:

(a) Executed Amendment. The Lender shall have received a copy of this Amendment
duly executed by each of the Loan Parties and the Lender.

(b) Default. After giving effect to this Amendment, no Default or Event of
Default shall exist.

 

2



--------------------------------------------------------------------------------

(c) Honeywell License Acquisition. The Honeywell License Acquisition shall have
been consummated substantially in accordance with the Honeywell License
Acquisition Agreement and the Honeywell Transition Services Agreement, with the
exception of the payment of proceeds of Revolving Loans hereunder (up to the
available Revolving Commitment) towards payment of the purchase price
thereunder. The U.S. Borrower shall have delivered to the Lender true, complete
and correct copies of the duly executed Honeywell License Acquisition Agreement
and the Honeywell Transition Services Agreement and any material related
agreements to be executed at or prior to the consummation of the Honeywell
License Acquisition and the same shall be in full force and effect. The Loan
Parties shall have demonstrated to the reasonable satisfaction of the Lender
that, after giving effect to the Honeywell License Acquisition on a Pro Forma
Basis, and subject to the sentences of this clause (c) and giving effect to the
amendments set forth in Article I hereof, the Loan Parties are in Pro Forma
Compliance. With respect to the Honeywell License Acquisition, the Lender hereby
waives the requirements of subsection (d) of the definition of Permitted
Acquisition, provided that the U.S. Borrower shall have delivered on or prior to
the Amendment Effective Date a certificate substantially in the form of Exhibit
A attached to this Amendment (it being understood that clauses (g) and (i) and
Schedule A to such certificate shall not be required and shall be waived for
purposes of the Honeywell License Acquisition), which hereby amends Exhibit D to
the Credit Agreement. With respect to the Honeywell License Acquisition, the
Lender hereby waives the requirement set forth in subsection (h) of the
definition of “Permitted Acquisition” that the Cost of Acquisition of a single
Acquisition not exceed $10,000,000.

(d) Fees and Expenses. Lender’s Counsel shall have received from the U.S.
Borrower payment of all fees and expenses incurred in connection with this
Amendment.

ARTICLE III

MISCELLANEOUS

3.1 Amended Terms. On and after the Amendment Effective Date, all references to
the Credit Agreement in each of the Loan Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

3.2 Representations and Warranties of Loan Parties. Each of the Loan Parties
represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

 

3



--------------------------------------------------------------------------------

(d) The representations and warranties set forth in Article V of the Credit
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date hereof (and giving effect to the terms hereof) as
though made at and as of such date; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided
further, that any representation or warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) without duplication
of materiality qualifiers on such date or such earlier date, as the case may be.

(e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

(f) The Collateral Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Lender, which security interests
and Liens are perfected in accordance with the terms of the Collateral Documents
and prior to all Liens other than Permitted Liens.

3.3 Reaffirmation of Obligations. Each Loan Party hereby ratifies the Credit
Agreement and acknowledges and reaffirms (a) that it is bound by all terms of
the Credit Agreement applicable to it and (b) that it is responsible for the
observance and full performance of its respective Obligations.

3.4 Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.

3.5 Expenses. The U.S. Borrower agrees to pay all reasonable costs and expenses
of the Lender in connection with the preparation, execution and delivery of this
Amendment, including without limitation the reasonable fees and expenses of the
Lender’s legal counsel.

3.6 Further Assurances. The Loan Parties agree to promptly take such action,
upon the request of the Lender, as is necessary to carry out the intent of this
Amendment.

3.7 Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

3.8 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment or any other document
required to be delivered hereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. Without limiting the foregoing, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.

3.9 No Actions, Claims, Etc. As of the date hereof, each of the Loan Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Lender or the Lender’s respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.

 

4



--------------------------------------------------------------------------------

3.10 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

3.11 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

3.12 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 10.13 and 10.14 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed under seal on the date first above written.

 

U.S. BORROWER

AND DOMESTIC GUARANTOR:

    ASTRONOVA, INC.     By:   /s/ Joseph P. O’ Connell       Name:   Joseph P.
O’Connell       Title:   Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

DANISH BORROWER:     ANI APS     By:   /s/ Gregory A. Woods       Name:  
Gregory A. Woods       Title:   Chief Executive Officer and Chairman of the
Board



--------------------------------------------------------------------------------

FOREIGN GUARANTOR:     TROJAN LABEL APS     By:   /s/ Gregory A. Woods      
Name:   Gregory A. Woods       Title:   Chairman of the Board



--------------------------------------------------------------------------------

LENDER:     BANK OF AMERICA, N.A., as Lender     By:   /s/ Colleen M. O’Brien  
    Name:   Colleen M. O’Brien       Title:   SVP



--------------------------------------------------------------------------------

EXHIBIT A

(revised Exhibit D to the Credit Agreement)

[Form of]

Permitted Acquisition Certificate

 

TO: Bank of America, N.A., as lender (the “Lender”)

 

RE: Credit Agreement, dated as of February 28, 2017, by and among ASTRONOVA,
INC., a Rhode Island corporation (the “U.S. Borrower” or the “Company”), ANI
APS, a Danish private limited liability company (the “Danish Borrower” and
together with the U.S. Borrower, the “Borrowers” and each a “Borrower”), the
Guarantors, and the Lender (as amended, modified, extended, restated, replaced,
or supplemented from time to time, the “Credit Agreement”; capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Credit Agreement)

 

DATE: [Date]

 

 

[Loan Party] intends to make an Acquisition of [            ] (the “Target”).
The undersigned Responsible Officer of [Loan Party] hereby certifies that:

(a) The Acquisition is an acquisition of a type of business (or assets used in a
type of business) permitted to be engaged in by the Company and its Subsidiaries
pursuant to the terms of the Credit Agreement.

(b) No Default exists or would exist after giving effect to the Acquisition.

(c) After giving effect to the Acquisition on a Pro Forma Basis, the Loan
Parties are in compliance with each of the financial covenants set forth in
Section 7.11 of the Credit Agreement as demonstrated on Schedule A attached
hereto.

(d) The Loan Parties have complied with Sections 6.13 and 6.14 of the Credit
Agreement, to the extent required to do so thereby.

(e) If the Target is a Person, it is a wholly-owned Subsidiary of a Loan Party.

(f) Attached hereto as Schedule B is a description of the material terms of the
Acquisition (including a description of the business and the form of
consideration).

(g) Attached hereto as Schedule C are the audited financial statements (or, if
unavailable, management-prepared financial statements) of the Target for its two
most recent fiscal years and for any fiscal quarters ended within the fiscal
year to date to the extent required under clause (d) of the definition of
“Permitted Acquisition”.

(h) Attached hereto as Schedule D are the consolidated projected income
statements of the Company and its Subsidiaries (giving effect to the
Acquisition).

(i) The Target has earnings before interest, taxes, depreciation and
amortization for the four fiscal quarter period prior to the acquisition date in
an amount greater than $0, with respect to any acquisition where the cash
portion of the total consideration to be paid upon consummation of such
acquisition is $5,000,000 or more.



--------------------------------------------------------------------------------

(j) The Acquisition is not a “hostile” acquisition and has been approved by the
board of directors (or equivalent) and/or shareholders (or equivalents) of the
applicable Loan Party and the Target.

(k) After giving effect to the Acquisition and any Borrowings made in connection
therewith, the aggregate Liquidity plus aggregate principal amount of Revolving
Loans available to be borrowed under Section 2.01(b) of the Credit Agreement
shall be in the aggregate at least $5,000,000 provided that of such aggregate
amount at least $2,500,000 must be attributable to Liquidity.

(l) The Cost of Acquisition paid by the Loan Parties and their Subsidiaries
(i) in connection with any single Acquisition shall not exceed $10,000,000 and
(ii) for all Acquisitions made during the term of this Agreement shall not
exceed $20,000,000 (excluding, for purposes of clauses (i) and (ii), the
Honeywell License Acquisition and the Cost of Acquisition thereof).

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

ASTRONOVA, INC.,

a Rhode Island corporation

By:    

Name:    

Title:    